Citation Nr: 1022626	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-22 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as secondary to service-connected disability.  

2.  Entitlement to service connection for left carpal tunnel 
syndrome to include as secondary to service connected 
disability.   

3.  Entitlement to service connection for right carpal tunnel 
syndrome, to include as secondary to service-connected 
disability.  

4.  Entitlement to an initial rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1965 
to April 1967.  He also had service in the Naval Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issue of entitlement to service connection for coronary 
artery disease to include as secondary to service connected 
disability being referred has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks service connection for hypertension and for 
bilateral carpal tunnel syndrome to include as secondary to 
his service-connected diabetes mellitus.  He was examined by 
VA in February 2009.  At that time, the examiner stated that 
hypertension was not a complication of diabetes and rationale 
was offered.  However the examiner also stated that the 
condition was not worsened or increased by the diabetes.  No 
rationale was provided for that finding.  The examiner also 
stated that the Veteran appears to have bilateral carpal 
tunnel syndrome in the upper extremities.  An EMG showed 
superimposed moderately severe left carpal tunnel syndrome.  
The examiner stated that bilateral carpal tunnel syndrome has 
been present for some years prior to the diagnosis of 
diabetes so it does not appear to have any relationship 
casually.  He did not discuss aggravation and no rationale 
was provided for his finding.  

Recent decisions of the United States Court of Appeals for 
Veterans Claims (Court) require that an etiology opinion be 
accompanied by a rationale in order to be adequate.  Once VA 
has provided a VA examination, it is required to provide an 
adequate one, regardless of whether it was legally obligated 
to provide an examination in the first place.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  If a VA examination is 
inadequate, the Board must remand the case.  A medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  A remand is therefore required to afford the Veteran 
an adequate VA examination. 

The Veteran is also seeking a higher initial rating for PTSD 
beyond 50 percent.  The Veteran's representative has pointed 
out in his April 2009 VA Form 646 that in the Veteran's July 
2008 substantive appeal, the Veteran stated that his VA 
physician has increased his PTSD medications.  The 
representative has stated that although VA was advised of the 
increase in medication dosage no attempt was made to secure 
the additional medical records which would confirm the 
increase.  VA outpatient treatment records in the file are 
dated until May 2008 and do not reflect treatment which 
includes increased dosage of medication for PTSD.  Thus, the 
Board observes that there may be outstanding pertinent VA 
medical records.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On 
remand, the RO should obtain all outstanding pertinent VA 
medical records, following the procedures prescribed in 38 
C.F.R. § 3.159 (2009) as regards requesting records from 
Federal facilities.  Additionally the Veteran's statement 
suggests that the manifestations of his PTSD have increased 
since his May 2008 VA examination.  This is a sufficient 
basis for reexamination under 38 C.F.R. § 3.327 (a 
reexamination will be required if the evidence indicates a 
material change in the disability or that the rating may be 
incorrect).  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the VAMC 
all outstanding pertinent records of 
evaluation and/or treatment of the 
Veteran, since May 2008.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  Refer the claims folder to the 
examiner who performed the February 2009 
examination (if available) to obtain an 
addendum opinion with complete rationale 
as to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the Veteran's hypertension is 
aggravated by his service connected 
diabetes mellitus and whether the 
Veteran's bilateral carpal tunnel 
syndrome is at least as likely not (a 50 
percent probability or greater) due to or 
aggravated by any service connected 
disorder including diabetes mellitus or 
his bilateral peripheral neuropathy of 
the upper extremities.  

If the examiner who performed the 
February 2009 examination finds that 
another examination is necessary or is 
unavailable to complete this addendum, 
the Veteran should be scheduled for a new 
examination.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  A 
complete rationale for all opinions 
should be provided.  If the examiner 
cannot reach a conclusion without 
resorting to speculation, he or she 
should explain why a response would be 
speculative.  

3.  The RO should afford the Veteran a VA 
psychiatric examination to determine the 
extent and severity of his PTSD 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should be 
performed.  The examiner should report 
all pertinent findings and estimate the 
Veteran's Global Assessment of Functional 
(GAF) Scale score.  The examiner should 
also provide an opinion concerning the 
impact of the service-connected PTSD on 
the Veteran's ability to work.  The 
examiner should set forth a complete 
rationale for all findings and 
conclusions in a legible report.

4.  Then, the RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Following completion of the above, 
the claims should be readjudicated.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



